UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedDecember 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-021403 VOXWARE, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 36-3934824 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 300 American Metro Blvd., Suite 155 Hamilton, NJ 08619 609-514-4100 (Address, including zip code and telephone number (including area code) of principal executive offices) Indicate by check mark whether the registrant; (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yesx No o Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this Chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files): Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated file” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): o Large accelerated filer oAccelerated filer o Non-accelerated filer (Do not check if smaller reporting company) xSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act): Yeso No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of January 31, 2010. Class Number of Shares Common Stock, $0.001 par value 8,044,393 VOXWARE, INC. AND SUBSIDIARIESQUARTERLY REPORT ON FORM 10-QFor Quarter Ended December 31, 2009 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 1 Item 1. Financial Statements 2 Consolidated Balance Sheets as of December 31, 2009 (unaudited) and June 30, 2009 2 Consolidated Statements of Operations for the three and six months ended December 31, 2009 and 2008(unaudited) 3 Consolidated Statements of Cash Flows for the six months ended December 31, 2009 and 2008 (unaudited) 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4(T). Controls and Procedures 31 PART II. OTHER INFORMATION 32 Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. Submission of Matters to a Vote of Security Holders 36 Item 5. Other Information 38 Item 6. Exhibits 38 SIGNATURES 39 PART I. FINANCIAL INFORMATION This Quarterly Report on Form 10-Q contains forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995 and information relating to us that are based on the beliefs of our management, as well as assumptions made by, and the information currently available to, our management. When used in this Quarterly
